NUMBER 13-19-00162-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


RICK EPHRAN JIMENEZ,                                                         Appellant,

                                          v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 451st District Court
                          of Kendall County, Texas.


                         MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
             Memorandum Opinion by Justice Longoria

       Appellant Rick Ephran Jimenez pleaded guilty to burglary of a habitation, a

second-degree felony. See TEX. PENAL CODE ANN. § 30.02. Jimenez also entered a plea

of true to the use of a deadly weapon during the burglary, enhancing the offense to a first-

degree felony. See id. § 30.02(d). The trial court sentenced him to fifty years’
imprisonment. By one issue on appeal, Jimenez argues that the trial court erred by

admitting evidence extracted from his cell phone during the punishment phase. We affirm.

                                            I. BACKGROUND 1

        On April 3, 2017, Jimenez was indicted by a Kendall County grand jury for the

burglary of a habitation owned by Jenks Boston on March 23, 2016. The indictment also

alleged that Jimenez used or exhibited a deadly weapon—a knife—during the

commission of the offense. See id. On June 1, 2018, the State filed a notice of intention

to use extraneous offenses, listing five other burglaries of habitations that Jimenez

committed in January and February of 2016.

        On February 25, 2019, a jury was selected, and Jimenez pleaded not guilty.

However, the next day, Jimenez changed his plea to guilty and entered a plea of true to

using a deadly weapon during the burglary. The court proceeded to the punishment

phase.

        Boston testified that he spent the morning of March 23, 2016, working in his yard

at his home in the City of Fair Oaks Ranch. At the time, his wife and children were not at

home. At about mid-morning, Boston decided to shower and prepare for a meeting he

had in San Antonio. When he dressed, he placed his handgun into a holster on his belt.

As he walked out of his bedroom, Boston noticed a three-foot long iron stake used to post

real estate signs laying on the couch. The stake’s placement was unusual because

Boston normally stored the stake in garage. As Boston walked towards the couch to

investigate, he felt “a very severe blow from behind,” he went down on the couch, and

someone started to “punch and stab [him] very, very violently, very rapidly from behind.”


        1This case is before this Court on transfer from the Fourth Court of Appeals in San Antonio pursuant
to a docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.

                                                     2
As he turned to try to push his attacker away, Boston saw a knife. During the struggle,

the attacker, later identified as Jimenez, also cut Boston’s face.

       As Boston continued fighting, he noticed another individual in his home, later

identified as Samuel Lara. Both Lara and Jimenez turned to flee and ran out to the

driveway. Boston pursued the two individuals, but by the time he reached his driveway,

they were driving away in a car. Boston said he drew his gun and pointed it at the two

individuals as he ran after them, but he did not fire the weapon. Boston considered

shooting at the vehicle, but he “realized that there are children that live across the street.

And in gun training, you’re always supposed to think about what is beyond your weapon,

and I chose at that point that the best thing to do was to focus—concentrate on the vehicle

to give a description of it as much as possible.”

       As Boston watched Lara and Jimenez drive away, Boston realized he was standing

in a puddle of blood. He called 911 while trying to put pressure on his wounds. Victor

Vela, a physician who treated Boston, said Boston sustained “three pretty significant stab

wounds to his upper right back and a less minor [sic] injury to the right side of his face.”

Vela agreed Boston sustained “a serious bodily injury.”

       City of Boerne Police Officer Douglas Meuth testified he answered a dispatch call

from someone—later identified as Boston—saying he had been stabbed and mugged in

his home. When Officer Meuth arrived at Boston’s house, another officer was present and

administering first aid to Boston. Kendall County Sherriff’s Office Investigator James Whitt

testified he pulled fingerprints from Boston’s truck that were later identified as belonging

to Jimenez. Whitt said he recovered a bloody kitchen knife which measured eleven inches




                                              3
long, as well as the metal stake, which measured about forty-eight inches long. Whitt also

testified about Jimenez’s possible gang affiliation.

       In the meantime, based on Boston’s description of the car driven by Lara and

Jimenez, police were able to locate and stop the vehicle driven by Lara. Lara briefly

stopped but then drove off again at a high speed, approaching 100 miles per hour while

travelling into the oncoming lane of traffic and on the shoulder of the road. Lara eventually

crashed into another vehicle. Jimenez exited the passenger side of the car and ran down

the highway but was apprehended by another police officer. Two cell phones were

retrieved in Lara’s vehicle: a black one and a white one.

       While at the police station, Jimenez received a magistrate’s warnings before giving

a video-recorded statement to the police. See TEX. CODE CRIM. PROC. ANN. art. 15.17(a).

In his statement, Jimenez admitted he and his friend entered Boston’s house through the

open garage door to steal from the house. When he heard a man’s voice, Jimenez got a

knife from the kitchen to intimidate the man. However, when Jimenez saw the man had a

gun, he stabbed the man to prevent the man from shooting him. Jimenez said he and his

friend were both afraid as they entered the house, and his friend brought the metal stake

into the house to defend himself. Jimenez agreed with the police officers interviewing him

that he could have left the house instead of stabbing Boston, but at the time everything

happened “so fast.” Jimenez said this was the first time he had ever been in this

neighborhood.

       The State called Tony Kobryn, a criminal investigator with the Bexar County

Sheriff’s Office, to testify concerning extraction reports that were performed on the white

and black cell phones. During the first day of trial, the State represented to the trial court



                                              4
that it was going to introduce an extraction report of the white cell phone, which the State

believed belonged to Jimenez, but not the black phone, which the State asserted

belonged to co-defendant Lara. The State further informed the court it would call an expert

to testify about the information found on Jimenez’s phone to show that he had committed

extraneous burglaries together with Lara. Based on these representations, the trial court

ruled that the white phone evidence would be admitted but the black phone would only

be admissible for the limited purpose of showing that it was in Lara’s vehicle. But during

Kobryn’s testimony, the State discovered that it had made a mistake concerning the

ownership of the cell phones. When the State tried to offer State’s Exhibit 83 as the report

regarding the information pulled from the white phone, Jimenez objected and claimed that

the report was actually pulled from the black phone.

       Outside the presence of the jury and after some discussion, the State admitted

that it had accidentally confused the identity of the phones and misrepresented on the

first day of trial which cell phone belonged to Jimenez and which belonged to Lara. The

State clarified that the extraction report that it was attempting to offer into evidence was

from Jimenez’s black cell phone. The State further clarified that it had no intention of

introducing the information extracted from the white phone, which it now conceded

belonged to Lara. Jimenez objected that the court had already ruled that the black phone

would only be admissible for the limited purpose of showing that it was present in the

getaway vehicle. The State responded: “Right. And, respectfully, I believe the spirit of that

ruling was to ensure that the co-defendant’s forensic analysis did not come in. This is not

the co-defendant’s forensic analysis. This is the defendant’s forensic analysis of his cell

phone.” The trial court noted that the State’s mix-up concerning the cell phones might be



                                             5
confusing to the jury. Accordingly, the trial court announced that it would give the State

an opportunity to clear up the confusion with the jury before ruling on the admissibility of

the black phone’s extraction report. The State proceeded to question Kobryn to show that

the offered extraction report was actually from the black phone. Kobryn testified that the

black phone had selfie-style photos of Jimenez. Additionally, Kobryn testified that the

extraction report indicated that the owner of the black phone went by “Rick,” which is

Jimenez’s given name.

       After this testimony, the State re-offered State’s Exhibit 83 into evidence. Jimenez

objected based on the trial court’s prior ruling concerning the admissibility of the black

cell phone. Jimenez additionally raised objections under Rules 401, 402, 403, and 404(b)

of the Texas Rules of Evidence, claiming that admitting the evidence would confuse the

jury and that he had relied on the trial court’s earlier ruling in the presentation of his case

to the jury. See TEX. R. EVID. 401, 402, 403, 404(b). The trial court overruled Jimenez’s

objections and admitted State’s Exhibit 83 concerning the forensic analysis of the black

phone. Using data extracted from the black cell phone, the State tied Jimenez to other

burglaries that had occurred in early 2016.

       Kevin Meyers testified that his home was burglarized on January 6, 2016. A picture

of a handgun stolen from his home was taken on the black phone on January 23, 2016.

The phone also contained a video of the gun being shot.

       Douglas Richardson testified that his home was burglarized on January 19, 2016.

He said a gun, jewelry, ammunition, a computer, the keys to his truck, and watches,

among other things, had been taken. The keys to his truck were recovered from Lara’s

vehicle. The black cell phone contained a photo of one of the ammunition bins taken from



                                              6
Richardson’s home. The phone also contained an image of a gun holster that Richardson

identified as belonging to his wife.

       Donald Harris testified that his home was burglarized on January 22, 2016. The

black cell phone contained an image of a Walther .308 pistol that belonged to Harris.

       Jennifer Butts testified that her home was burglarized on February 3, 2016.

Pictures of her front door and front yard were taken on the black cell phone on February

3, 2016.

       Tiffany and Brant Baudoin testified their home was burglarized on February 4,

2016. They testified that their home was thoroughly ransacked; among the items stolen

was Brant’s AR-15 rifle. The black cell phone contained an image that Brant recognized

as his AR-15 because of the flashlight and laser it possessed.

       Lastly, the State called Kathleen Gorsche. According to her testimony, her home

was burglarized on February 4, 2016. Gorsche did not identify any of the items on the

black cell phone as her stolen property. However, according to James Taylor, a detective

with the Houston Police Department and an expert witness for the State, the Gorsche

home was close to the Baudoin home. Taylor additionally testified that location data pulled

from the black phone was consistent with the black phone being in the vicinity of the

Gorsche home during the time it was burglarized. The cell phone data also was consistent

with the black cell phone being in the vicinity of each of the respective homes during the

above burglaries.

       After a weeklong trial on punishment, the jury assessed punishment at fifty years’

imprisonment in the Institutional Division of the Texas Department of Criminal Justice and




                                            7
a $10,000 fine. The trial court pronounced sentence as assessed by the jury. This appeal

followed.

                                 II. ADMISSION OF EVIDENCE

       In his sole issue, Jimenez argues that the trial court erred by admitting evidence

extracted from the black cell phone.

A. Standard of Review & Applicable Law

       We review a trial court’s ruling on the admission of evidence for an abuse of

discretion. See Rhomer v. State, 569 S.W.3d 664, 669 (Tex. Crim. App. 2019). “As long

as the trial court’s ruling is within the ‘zone of reasonable disagreement,’ there is no abuse

of discretion, and the trial court’s ruling will be upheld.” De La Paz v. State, 279 S.W.3d
336, 343–44 (Tex. Crim. App. 2009).

       Evidence is relevant if it has any tendency to make a fact more or less probable

than it would without the evidence and that fact is of consequence in determining the

action. TEX. R. EVID. 401. Relevant evidence is generally admissible. See id. R. 402.

However, a trial court may exclude relevant evidence if the evidence’s “probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” Id. R. 403. Courts presume that the probative value of

relevant evidence exceeds any potential danger of unfair prejudice until proven otherwise.

See Montgomery v. State, 810 S.W.2d 372, 389 (Tex. Crim. App. 1990) (en banc) (op.

on reh’g). A trial court’s decision on a Rule 403 objection is rarely disturbed and is given

an especially high level of deference. See Robisheaux v. State, 483 S.W.3d 205, 218

(Tex. App.—Austin 2016, pet. ref’d); Freeman v. State, 230 S.W.3d 392, 404–05 (Tex.



                                              8
App.—Eastland 2007, pet. ref’d); see also Garza v. State, No. 13-17-00677-CR, 2018 WL
3655519, at *4 (Tex. App.—Corpus Christi–Edinburg Aug. 2, 2018, no pet.) (mem. op.,

not designated for publication); see also United States v. Fields, 483 F.3d 313, 354 (5th

Cir. 2007). When performing a Rule 403 analysis, the trial court

      must balance (1) the inherent probative force of the proffered item of
      evidence along with (2) the proponent’s need for that evidence against (3)
      any tendency of the evidence to suggest decision on an improper basis, (4)
      any tendency of the evidence to confuse or distract the jury from the main
      issues, (5) any tendency of the evidence to be given undue weight by a jury
      that has not been equipped to evaluate the probative force of the evidence,
      and (6) the likelihood that presentation of the evidence will consume an
      inordinate amount of time or merely repeat evidence already admitted. Of
      course, these factors may well blend together in practice.

Gigliobianco v. State, 210 S.W.3d 637, 641–42 (Tex. Crim. App. 2006).

      Once a Rule 403 objection is asserted, the trial court must engage in the balancing

test required by that rule. Williams v. State, 958 S.W.2d 186, 195 (Tex. Crim. App. 1997).

“However, a trial judge is not required to sua sponte place any findings he makes or

conclusions he draws when engaging in this test into the record.” Id. Rather, a judge is

presumed to engage in the required balancing test once Rule 403 is invoked, and the trial

court’s failure to conduct the balancing test on the record does not imply otherwise. See
id. at 195–96; see also Simmang v. State, No. 03-11-00455-CR, 2013 WL 5272919, at *7

n.17 (Tex. App.—Austin Sept. 11, 2013, pet. ref’d) (mem. op., not designated for

publication) (“[T]he trial court is not required to perform the Rule 403 balancing test on

the record, and when the record is silent, appellate courts must presume that the trial

court performed the required balancing test.”).

      If we find any error in the admission or exclusion of evidence, we must next decide

if that error constituted reversible error. See TEX. R. APP. P. 44.2; Proenza v. State, 541



                                            9
S.W.3d 786, 801 (Tex. Crim. App. 2017). “[N]onconstitutional error requires reversal only

if it affects the substantial rights of the accused.” Proenza v. State, 555 S.W.3d 389, 398

(Tex. App.—Corpus Christi–Edinburg 2018, no pet.). A nonconstitutional error affects the

substantial rights of the accused if it had a substantial and injurious effect or influence in

determining the verdict. See Bell v. State, 566 S.W.3d 398, 408 (Tex. App.—Houston

[14th Dist.] 2018, no pet.).

B. Analysis

       According to Jimenez, “[w]hen the balancing test is conducted, especially when

considering the confusion and prejudice caused by the State telling the jury one thing on

one day about the phones (including a limiting instruction by the trial court), but then telling

the jury the opposite on another day,” the balancing test reveals that the probative value

of the cell phone was substantially outweighed by the prejudice and confusion from the

cell phone evidence. We disagree.

       Looking at the Rule 403 balancing test factors, we cannot conclude that the trial

court abused its discretion in admitting the cell phone evidence. See Rhomer, 569 S.W.3d

at 669. First, the cell phone evidence helped tie Jimenez not only to the Boston burglary

but to six other burglaries. And an individual’s history of violating the law is certainly

relevant when assessing an appropriate sentence. See TEX. CODE CRIM. PROC. ANN. art.

37.07, § 3(a)(1); Fowler v. State, 126 S.W.3d 307, 310 (Tex. App.—Beaumont 2004, no

pet.). Thus, the trial court could have reasonably concluded that the cell phone evidence’s

inherent probative value was high. See Gigliobianco, 210 S.W.3d at 641–42. Likewise,

the State’s need for the cell phone evidence was great because there was no other

evidence that tied Jimenez to the other burglaries, which was a major part of the State’s



                                              10
case on punishment. Thus, the trial court could have reasonably concluded that the

evidence was not repetitive and that the State needed the cell phone evidence to more

appropriately assess punishment. See id.

       It is true, as the trial court noted, that the State’s initial representations concerning

the ownership of the cell phones might have confused the jury, but it was reasonable for

the trial court to conclude that the State cleared up any confusion on the topic by

confronting the jury directly about the confusion and by introducing testimony from Kobryn

to clarify who owned which cell phone. Also, Jimenez does not explain how the cell phone

evidence might have influenced the jury in some irrational way or suggested a decision

on an improper basis. See id. Ultimately, Jimenez fails to overcome the presumption that

the probative value of the cell phone evidence outweighs any potential prejudicial value.

See Montgomery, 810 S.W.2d at 389. Therefore, the trial court’s decision to admit the

cell phone evidence was not an abuse of discretion. See Rhomer, 569 S.W.3d at 669.

We overrule Jimenez’s sole issue.

                                       III. CONCLUSION

       We affirm the trial court’s judgment.

                                                          NORA L. LONGORIA,
                                                          Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of December, 2020.




                                               11